 1
 2
 3
 4
 5
 6~
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                      Case No.:~~C~_,/~f,~
                                                                        --~~`~
11
                           Plaintiff,                 ORDER OF DETENTION PENDING
12                                                    FURTHER REVOCATION
                   v.                                 PROCEEDINGS
13                                                   (FED. R. CRIM. P. 32.1(a)(6); 18
      En'~     ~~~ amt-mss,                            J.S.C. § 3143(a)(1))
14
                           Defendant.
15
16          The defendant having been arrested in this District pursuant to a warrant
17    issued by the United States District Court for the ~~'' ~~~^ District of
18        (~T~ ~'~~`~^ for alleged violations) of the terms and conditions of probation
19    or supervised release; and
20          Having conducted a detention hearing pursuant to Federal Rule of Criminal
21    Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (~) The defendant has not met his/her burden of establishing by clear and
23             convincing evidence that he/she is not likely to flee if released under 18
24             U.S.C. § 3142(b) or (c). This finding is based on the following:
25            (~        information in the Pretrial Services Report and Recommendation
26            (~        information in the violation petition and reports)
27            () the defendant's nonobjection to detention at this time
28            ()        other:


                                                 1
               and/ or
     B. (~)    The defendant has not met his/her burden of establishing by clear and
               convincing evidence that he/she is not likely to pose a danger to the
               safety of any other person or the community if released under 18 U.S.C.
              § 3142(b) or (c). This finding is based on the following:
              (~l    information in the Pretrial Services Report and Recommendation
 7            (~     information in the violation petition and reports)
 8            () the defendant's nonobjection to detention at this time
 9            () other:
10
11   IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13
14 Dated: ~~~ ~ 2~ ~ ~ Zl
15                                                United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              2
